                                          Clerk U S. DlsMct Court
                                                    Jexas Eastern




SENDER: COMPLETE THIS SECTION                             COMPLETE THIS SECTION ON DELIVERY
 i Complete items 1,2, and 3.                             A. Signature ~~~~~
 i Print your name and address on the reverse
   so that we can retu n the card to you.
   Attach this card to the back of the mailpiece,         R.  HPntm/oH
                                                          B. Received        K\/ Name)
                                                                      by (Printed t m i
   or on the front if space permits.                                                              . Date of Delivery
                                                             p/s/i icSa So/tgs7<¥cv?_
                                                                               -
1. Article Addressed to:
                                                          D. Is deli ery address different from item 1 ? Yes

                                    |h m                     If YES, enter delivery address below: [j No


 3aoo Cm sfer 13                                                    Hl a i
                Sfe. POt,                                             ddsr[ J
  rlAnn, TY,
